862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert K. CARROLL, Plaintiff-Appellant, andAndrew L. Campbell, Plaintiff,v.FAIRFAX COUNTY ADULT DETENTION CENTER, M. Wayne Huggins,Sheriff, Defendants- Appellees.
No. 88-7173.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1988.Decided Nov. 8, 1988.

Robert K. Carroll, appellant pro se.
William David Dolan, III, Venable, Baetjer & Howard, for appellees.
Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert King Carroll* appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carroll v. Fairfax County Adult Detention Center, C/A No. 68-AM (E.D.Va. June 21, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Andrew L. Campbell was also a plaintiff in the action below but did not appeal